ORDER

PER CURIAM.
AND NOW, this 30th day of May, 2003, the Order of the Commonwealth Court is AFFIRMED. The Commonwealth Court correctly dismissed Appellant’s procedural due process claims on mootness grounds. *419Appellant’s additional claim of entitlement to release upon completion of service of his backtime, which was not rendered moot, states no basis for mandamus relief, since the determination at issue was within discretion of the Board. Coady v. Vaughn, 564 Pa. 604, 770 A.2d 287 (2001) (mandamus will not he where substance of Board’s discretionary action is subject of challenge); Rogers v. Pennsylvania Board of Probation and Parole, 555 Pa. 285, 724 A.2d 319 (1999) (denial of parole is generally discretionary matter not subject to review).
Justice NIGRO dissents.